PD-1392-15                                              PD-1392-15
                                                                    COURT OF CRIMINAL APPEALS
                                                                                    AUSTIN, TEXAS
                                                                  Transmitted 10/27/2015 1:51:08 PM
October 27, 2015                                                    Accepted 10/27/2015 5:04:05 PM
                                                                                     ABEL ACOSTA
                                No. ___________                                              CLERK

                                    In the
                      COURT OF CRIMINAL APPEALS
                   ______________________________________

               On Appeal from the 361st Judicial District Court of
            Brazos County, Texas, Cause Number 12-05502-CRF-361;
                and the Opinion of the Seventh Court of Appeals
         in Cause Number 07-15-00016-CR, Delivered October 22, 2015
                 ______________________________________

                             LAWRENCE PENA
                                     v.
                           THE STATE OF TEXAS
                   _____________________________________

             MOTION FOR EXTENSION OF TIME TO FILE
           PRO SE PETITION FOR DISCRETIONARY REVIEW
                   ______________________________

      TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL

APPEALS:

      COMES NOW, Kristen Jernigan, the undersigned attorney of record for

Lawrence Pena, the Appellant, herein, and files this Motion for Extension of Time

to File Pro Se Petition for Discretionary Review. As set out below, the undersigned

respectfully requests a sixty-day extension so that Appellant can file his Pro Se

Petition for Discretionary Review.    In support of said motion, the undersigned

would show the Court the following:

      1.   Appellant’s Petition for Discretionary Review is currently due in this
case on November 21, 2015.
       2.    Appellant seeks an extension of thirty days in which to file his
Petition for Discretionary Review, making his Petition due on or before December
21, 2015.

       3.     The undersigned counsel will not be representing Appellant after the
filing of this motion. Appellant will now have to obtain and review the record in
order to prepare and file a Pro Se Petition for Discretionary Review. The
undersigned believes that there is insufficient time between now and November 21,
2015, to accomplish those goals. Consequently, the undersigned respectfully
requests that the Court grant Appellant the additional time.

       4.     The undersigned has not filed any previous motions for extension of
time in this case.

       5.   For the reasons set forth above, the undersigned respectfully requests
that Appellant be granted an extension of thirty days so that his brief in this case
will now be due on December 21, 2015.

                                     PRAYER

           WHEREFORE, PREMISES CONSIDERED, the undersigned

respectfully requests that this Court grant this Motion for Extension of Time to File

Pro Se Petition for Discretionary Review.

                                             Respectfully submitted,



                                             _______/s/__Kristen Jernigan______
                                             KRISTEN JERNIGAN
                                             State Bar Number 90001898
                                             207 S. Austin Ave.
                                             Georgetown, Texas 78626
                                             (512) 904-0123
                                             (512) 931-3650 (fax)
                                             Kristen@txcrimapp.com
                        CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the

foregoing Appellant’s Motion for Extension of Time has been mailed to the Brazos

County District Attorney’s 300 E. 26th Street, Bryan, Texas 77803 on October 27,

2015.



                                    __/s/ Kristen Jernigan__________________
                                    Kristen Jernigan




                                       2